Citation Nr: 0701527	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-15 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected sacroiliac strain and degenerative 
joint disease (low back disability).  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected status post right pelvic fracture with 
right hip limitation of motion (right pelvic disability).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the RO.  

The March 2004 Statement of the Case granted a 60 percent 
evaluation for the veteran's service-connected low back 
disability, effective from the date of claim on February 18, 
2000.  The veteran timely appealed.  

Additional VA medical records that refer to the service-
connected low back disability have been added to the claims 
files since the March 2004 Statement of the Case without a 
waiver of RO review.  However, these records are essentially 
cumulative of evidence already on file.  See 38 C.F.R. 
§ 19.37 (2006).  

A motion to advance this case on the Board's docket was 
received by the Board on October 25, 2006 and was granted by 
the Board on December 6, 2006 for good cause due to the 
veteran's age.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).  

The issue of an increased evaluation in excess of 20 percent 
for service-connected right pelvic disability is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  




FINDING OF FACT

The service-connected low back disability is not shown to be 
productive of unfavorable ankylosis or vertebral body 
fracture residuals with cord involvement.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
60 percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a including Diagnostic Codes 5292, 5295 
(2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5010-
5243 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having reviewed the record on appeal, the Board 
concludes that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  

In July 2002, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish entitlement to an increased 
evaluation.  In accordance with the requirements of VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additional private medical 
evidence was received from the veteran.  

In the above-noted letter, the veteran was also advised about 
submitting additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was not informed of the 
relevant law on disability ratings and effective dates if his 
increased rating claim was granted.  However, since the claim 
for a rating in excess of 60 percent for service-connected 
low back disability is being denied, no disability rating or 
effective date will be assigned.  Consequently, there can be 
no possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are applicable VA and private treatment records on file.  

Based on the above, the Board concludes that there is 
sufficient medical evidence on file on which to make a 
decision on the issue addressed herein.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims files.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such defect is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the 
veteran's cervical spine disability, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).  


Rating Criteria

During the course of this appeal, regulatory changes amended 
the rating criteria for evaluating intervertebral disc 
syndrome effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (2002).  Effective on September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).  

The March 2004 Statement of the Case provided both the 
relevant new and old schedular criteria for the veteran's 
service-connected low back disability.  Therefore, there is 
no prejudice to the veteran for the Board to apply the 
regulatory provisions of both September 23, 2002 and 
September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 
38 C.F.R. Section 4.71a, Diagnostic Code 5293.  

Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief.  

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  

This remained essentially unchanged in the revisions 
effective on September 26, 2003, under Diagnostic Code 5243.  
In June 2004, a correction was published to reinsert material 
that was inadvertently omitted from the initial publication 
of the 2003 revision.  69 Fed. Reg. 32449 (2003).  

Note (1) states that for purposes of evaluations under 
Diagnostic Codes 5243, 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Codes 5243, 5293 (2003-2004).  

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned for lumbosacral strain when there is 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine; and a 20 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).  

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a no percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Prior to September 26, 2003, Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, provided a 10 
percent rating when limitation of motion was slight, a 20 
percent rating when moderate, and a 40 percent rating when 
severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  


Analysis

A 60 percent evaluation for the veteran's service-connected 
low back disability was assigned effective on February 18, 
2000.  The Board would note that, prior to September 26, 
2003, a 60 percent evaluation was the highest rating provided 
in the rating schedule under Diagnostic Code 5293 for 
intervertebral disc syndrome.  

To warrant an evaluation in excess of 60 percent under the 
rating schedule prior to September 26, 2003, there would need 
to be evidence of vertebral fracture with cord involvement, 
bedridden, or requiring long leg braces or evidence of 
ankylosis of the spine at an unfavorable angle.  See 
38 C.F.R. § 4.7, Diagnostic Codes 5285, 5286 (2002).  

However, because the medical evidence does not show vertebral 
fracture or ankylosis of the spine, an increased evaluation 
for service-connected low back disability is not warranted 
under the rating criteria effective prior to September 26, 
2003.  

Under the rating criteria effective on September 26, 2003, 
the only rating greater than 60 percent assigned for back 
disability is a 100 percent evaluation assigned for 
unfavorable ankylosis of the entire spine.  

It was specifically noted on private treatment records dated 
in October 2001 that there was no joint immobility or 
swelling of the back, and the other medical evidence on file 
does not contain any complaints or findings of ankylosis of 
the low back.  

Consequently, an evaluation in excess of 60 percent for the 
service-connected low back disability under the new rating 
criteria.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Prior to the September 26, 2003 revision, a rating based on 
limitation of motion of the lumbar spine was available under 
38 C.F.R. Section 4.71a, Diagnostic Code 5292.  The current 
criteria also include ratings based on limitation of motion.  

However, a 40 percent evaluation was the maximum schedular 
evaluation for limitation of motion under Diagnostic Code 
5292, and it is the maximum under the current criteria absent 
ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion and a higher rating requires 
ankylosis, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable).  Consequently, an increased 
rating is warranted in this case.  



ORDER

An evaluation in excess of 60 percent for the service-
connected low back disability is denied.  



REMAND

A March 1946 rating decision granted service connection for 
residuals of a pelvic fracture and assigned a noncompensable 
evaluation effective March 5, 1946.  

Based on a February 1979 Board grant of service connection 
for low back disability, an April 1979 rating decision 
assigned a 10 percent evaluation for service-connected 
residuals of a fracture of the right pelvis with traumatic 
low back disorder , sacroiliac strain, and degenerative disc 
disease, effective September 16, 1977.  

A January 1996 rating decision granted an increased 
evaluation of 40 percent for the service-connected 
disability, effective on May 31, 1994.  

A February 2003 rating decision granted a 20 percent 
evaluation for service-connected right pelvic disability, 
effective on February 23, 2001, separate from the 40 percent 
evaluation assigned for service-connected low back 
disability.  

The March 2004 Statement of the Case granted an earlier 
effective date of February 18, 2000 for the assignment of a 
separate 20 percent evaluation for right pelvic disability.  
The veteran timely appealed.  

A review of the claims file reveals that the examiner on 
medical evaluation in January 2004 diagnosed neuropathy of 
the right lower extremity and concluded that it was at least 
as likely as not that the veteran's right lower extremity 
neuropathy was due to his service-connected low back and 
right pelvic disabilities.  The Board finds that the issue of 
entitlement to service connection, and the assignment of a 
compensable evaluation, for neuropathy of the right lower 
extremity on a secondary basis is inextricably intertwined 
with his current claim for an increased rating for service-
connected right pelvic disability.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).

Because the veteran is currently assigned the maximum 
schedular rating for his service-connected low back 
disability, as explained above, the raised issue of 
entitlement to service connection for neuropathy of the right 
lower extremity would not affect the rating for his low back 
disability.  Therefore, these two issues are not inextricably 
intertwined.  

Based on the above, these matters are REMANDED to the RO for 
the following actions:  

1.  The veteran should once again be 
asked to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who have treated 
him for any right lower extremity 
disability since December 2004, the date 
of the most recent evidence on file.  
After securing any appropriate consent 
from the veteran, VA should obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.  

2.  After the above has been completed, the 
RO must adjudicate the raised issue of 
service connection for neuropathy of the 
right lower extremity as secondary to 
service-connected low back or right pelvic 
disability.  

The RO must also readjudicate the claim for 
an evaluation in excess of 20 percent for 
service-connected right pelvic disability, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action in March 
2004.  

If this increased rating issue continues to 
be denied, or if the raised issue is denied, 
the RO should provide the veteran and his 
representative with a Supplemental Statement 
of the Case, and they should be given an 
appropriate opportunity to respond.  The 
veteran and his representative are reminded 
that to vest the Board with jurisdiction over 
the raised issue, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 (2006).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

FINALLY, THE BOARD NOTES THAT THIS CASE HAS BEEN ADVANCED ON 
THE DOCKET DUE TO THE VETERAN'S AGE.  Hence, this claim must 
be afforded expeditious treatment by the RO.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes); see M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, \
Board of Veterans' Appeals



 Department of Veterans Affairs


